Citation Nr: 1400932	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-32 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease (DJD).

3.  Entitlement to a rating in excess of 10 percent for left knee DJD.

4.  Entitlement to a rating in excess of 10 percent for a right ankle disability.

5.  Entitlement to a rating in excess of 10 percent for a left foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971, and February to September 2002.  He also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army Reserve/National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In August 2010, the Veteran testified at a Board hearing before the undersigned; a transcript of the hearing is of record.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.



REMAND

The Board has determined that additional development is required before it can adjudicate the matters on appeal.  See 38 C.F.R. § 19.9.

A.  Outstanding Records

A review of the record indicates that the Veteran served with the California Army Reserve/National Guard in the 1980s; however, these records have not been requested or obtained.  A portion of his records were received from the Kansas Army National Guard in April 2004; however, the Veteran did not retire from service with that unit until January 2009.  Therefore, a remand is required so that any outstanding service records can be requested.

In April 2000, the AOJ received a letter from the Social Security Administration (SSA) notifying VA that the Veteran had applied for supplemental security income.  Records from SSA have not been provided by the Veteran and VA has not attempted to obtain these records.  Pursuant to the duty to assist, these records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2013); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim). 

Attempts should also be made to obtain any outstanding treatment records from the Wichita VA Medical Center (VAMC).

B.  VA Examination for Hearing Loss

A VA audiology examination was conducted in April 2008; however, the examiner was not provided with a copy of the claims file and therefore could not provide a medical opinion without resorting speculation.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the April 2008 VA examination was inadequate, a remand is necessary.

C.  Increased Rating Claims - Issuance of Statement of the Case (SOC) or Association of SOC (and Other Outstanding Documents) with Claims Folder

A review of the Veteran's electronic folder in Virtual VA reflects that a rating decision was issued in December 2011, which continued 10 percent ratings for his service-connected right and left knee, right ankle, and left foot disabilities.  A January 2012 letter indicates that the Veteran filed a notice of disagreement (NOD) with this decision; however, there is no SOC contained in the paper or electronic file.  The Board notes that its internal electronic tracking database reflects the completion of an SOC on these issues in August 2012, but because this document is not currently associated with the claims file, these issues must be remanded to the AOJ.  The AOJ must either issue an SOC, if needed, or, alternatively, properly associate this document and any other outstanding documents, with the claims file.  See, e.g., Manlincon v. West, 12 Vet. App 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain any outstanding service treatment records from his California Army Reserve/National Guard unit and his Kansas Army Reserve/National Guard unit.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain all VA treatment records from the Wichita VAMC dated since July 2012.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain the SSA records pertinent to any claim filed by the Veteran for Social Security disability benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  After the development requested in items (1) - (3) is completed, schedule the Veteran for a VA audiology examination to assess the nature and etiology of any hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is requested to confirm whether the Veteran currently has hearing loss that meets the threshold requirements of 38 C.F.R. § 3.385.  If so, after examining the Veteran and reviewing the claims file, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that hearing loss had its onset during active service, manifested to a compensable degree within one year of discharge from active service, or is otherwise related to noise exposure in service.  

The examiner is instructed to accept as true the Veteran's statements that he was exposed to loud noise from explosions/demolitions while serving with a combat engineer unit and from vehicles/tanks while serving in a mechanized infantry unit.  See Board Hearing Transcript (Tr.) at 2, 7.  He did not wear hearing protection during service.  Id. at 3.  During civilian life, the Veteran worked in construction, but reportedly wore hearing protection.  See April 2008 VA Examination Report.

A comprehensive rationale for all opinions expressed should be furnished.

5.  Then readjudicate the claim and issue an SOC addressing the issues of entitlement to increased ratings for the Veteran's service-connected right and left knee, right ankle, and left foot disabilities.  {Note: if an SOC addressing these issues has already been issued, ensure that this, and all other documents, are properly associated with the claims file}.  If an SOC must be issued, the Veteran should be advised of the need to file a substantive appeal if he wishes to complete his appeal of these issues, and if an appeal is perfected, then the appeal should be returned to the Board for further appellate consideration, as appropriate.

6.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC) and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims 
remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
B.C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


